internal_revenue_service number release date index number --------------------------------------- -------------------- --------------------------------- in re --------------------------------------- -------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc it a plr-116445-11 date date legend taxpayers --------------------------------------------------- ---------------------------------------------- taxable_year ------- date date date form dear ------------------------- ------------------- ----------------------- ------------------------- ----------------------------------------------------------- this letter responds to your letter dated date requesting an extension of time to make an election under sec_172 of the internal_revenue_code in particular taxpayers request that taxpayers be granted additional time to make the election under sec_6081 of the internal_revenue_code and sec_301_9100-1 of the income_tax regulations statement of facts we rely on the information provided and the representations made in taxpayers’ submissions dated april taxpayers sustained a net_operating_loss nol in taxable_year taxpayers represent that they have no formal business accounting or finance background or experience accordingly taxpayers relied on a public accounting and consulting firm plr-116445-11 accounting firm for planning and preparing their federal tax returns as well as for general accounting auditing and business tax and consulting services during taxable_year taxpayers met with the accounting firm which recommended making the election pursuant to sec_172 to carry back an nol from taxable_year to the fifth taxable_year preceding_taxable_year taxpayers agreed and directed the accounting firm to take the requisite steps to carry back taxpayers’ nol for taxable_year to the fifth preceding_taxable_year taxpayers’ original due_date for their federal tax returns for taxable_year is date taxpayers extended their due_date to date which is six months from date and the accounting firm electronically filed taxpayers’ tax returns on date however the accounting firm did not make the election to apply the extended carryback period under sec_172 on date while preparing form for taxpayers the accounting firm discovered that the sec_172 election was not made for taxpayers on date the taxpayers filed this private_letter_ruling request law and analysis sec_172 allows a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 provides that an nol for any taxable_year generally must be carried back to each of the years preceding the taxable_year of the nol sec_172 permits a taxpayer to elect to carry back its applicable nol to or years preceding the taxable_year of the applicable nol sec_172 provides that the applicable nol means the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 is required to be made in a manner prescribed by the secretary and must be made by the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in sec_6081 provides that the secretary may grant a reasonable extension of time for filing any return declaration statement or other document required by the internal_revenue_code or by income_tax regulations except in the case of taxpayers who are abroad no such extension shall be for more than months sec_1_6081-1 provides that in part a taxpayer desiring an extension of the time for filing a return statement or other document shall submit an application_for extension on or before the due_date of such return statement or other document plr-116445-11 sec_301_9100-1 provides in part that the regulations under sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election it also provides that the regulations under sec_301_9100-1 and sec_301_9100-2 provide an automatic_extension of time to make certain statutory elections sec_301_9100-1 defines a a statutory election as an election whose due_date is prescribed by statute and b a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides a taxpayer with an automatic_extension of months from the due_date of a timely filed return excluding extensions provided the taxpayer takes corrective action within that 6-month period under sec_301_9100-2 a taxpayer cannot extend the due_date of a statutory election beyond the extended due_date of the return on which the election should have been made sec_301_9100-3 provides the standard the commissioner of internal revenue uses to determine whether to grant an extension of time to make regulatory elections taxpayers’ request for an extension of time was untimely sec_1_6081-1 provides that a taxpayer desiring an extension of the time for filing a return shall submit an application_for extension on or before the due_date of such return taxpayers did not submit an application_for an extension on or before the due_date of the return date and therefore any application submitted past that due_date is untimely moreover unless taxpayers were abroad they cannot obtain extensions under sec_6081 beyond six months from the original due_date for filing the return see sec_6081 revrul_93_85 1993_2_cb_297 as there is no indication that taxpayers were abroad taxpayers cannot obtain a sec_6081 extension to any date beyond six months from date which is date as the requested extension is to a date after date sec_6081 does not authorize the secretary to grant such an extension the due_date for an election under sec_172 is expressly prescribed by the statutory provision and accordingly the election is by definition a statutory election within the meaning of sec_301_9100-1 as a statutory election sec_301_9100-2 applies to determine relief for late elections under sec_172 under sec_301_9100-2 taxpayers plr-116445-11 would need to take corrective action within months after the unextended due_date for filing their return for taxpayers’ last taxable_year beginning in in this case taxpayers did not do so sec_301_9100-1 does not provide an extra extension of time to make a statutory election separate from the automatic_extension of time to make certain statutory elections provided in sec_301_9100-2 consequently we are unable to grant taxpayers’ request for additional time to make an election under sec_172 disclaimers except as provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to taxpayers sec_6110 k provides that it may not be cited as precedent pursuant to the power_of_attorney submitted by taxpayers a copy of this letter will be sent to taxpayers’ authorized representatives sincerely william a jackson branch chief branch office of associate chief_counsel income_tax and accounting
